Per Curiam.

The Motion for Delayed Appeal filed by the defendant, pro se, in the Court of Appeals was unnecessary as the defendant was properly before that court on his original notice of appeal. “Failure of an appellant to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal * * *.” App. R. 3(A). The filing of the record and briefs necessary to prosecute the appeal herein was not completed. But, this laxity could well be ascribed to causes over which the defendant had no control and for which he should not be penalized.
It is clear that the defendant must be given an opportunity to have the merits of his cause reviewed by an appellate court.
The judgment of the Court of Appeals' is reversed, and the cause is remanded to that court for a hearing on the merits. ’ •

Judgment reversed.

0 ’Neill, C. J., HeRbebt, Celebbezze, W. Brown, P. Bbown, Sweeney and Locher, JJ., concur.